Name: Council Regulation (EEC) No 1361/90 of 21 May 1990 extending the provisional anti-dumping duty on imports of certain types of electronic microcircuits known as drams (dynamic random access memories) originating in Japan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 131 /6 Official Journal of the European Communities 23 . 5 . 90 COUNCIL REGULATION (EEC) No 1361/90 of 21 May 1990 extending the provisional anti-dumping duty on imports of certain types of electronic microcircuits known as DRAMs (dynamic random access memories) originating in Japan for a further period not exceeding two months ; whereas exporters representing a significant percentage of the trade involved have not objected, HAS ADOPTED THIS REGULATION : Article 1 The provisional anti-dumping duty on imports of certain types of electronic microcircuits known as DRAMs (dynamic random access memories) originating in Japan is hereby extended for a period not exceeding two months as from 27 May 1990 . Without prejudice to Article 1 1 of Regulation (EEC) No 2423/88 and to any other decision taken by the Council , the duty shall apply until the entry into force of an act of the Council adopting definitive measures. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsi ­ dized imports from countries not members of the Euro ­ pean Economic Community ('), and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas, by Regulation (EEC) No 1 65/90 (2), the Commission imposed a provisional anti-dumping duty on imports of certain types of electronic microcircuits known as DRAMs (dynamic random access memories) origina ­ ting in Japan ; Whereas the examination of the facts has not yet been completed and the Commission has informed the expor ­ ters concerned in Japan of its intention to propose an extension of the period of validity of the provisional duty This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 May 1990. For the Council The President R. MOLLOY (') OJ No L 209 , 2. 8 . 1988 , p. 1 . (2) OJ No L 20, 25. 1 . 1990, p . 5 .